DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	With further regard to the above limitation, the term “system” is used as a substitute for the word “means” as a nonce word or a generic placeholder for performing the claimed function.  The generic placeholder is modified by functional language, the placeholder being coupled to that functional language by the transition word “for”.  Finally, the use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “light redirecting” is not a structural term known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al ("Designs of multipass optical configurations based on the use of a cube corner retroreflector in the interferometer").
	Regarding claim 1, Wei (Fig. 6) discloses an interferometer system, comprising: a light redirecting system (beam splitter) for splitting an input light beam (incident beam) into two secondary light beams to respectively propagate along a first optical arm (light that transmits through the beam splitter) and a second optical arm (reflected from the beam splitter), and for recombining said secondary light beams to a combined beam after exiting said optical arms (as can be seen in the figure, light from the first and second arms are recombined at the beam splitter and pass out of the right hand side of the figure; and a multipass optical cell (the fixed folding mirror, the retroreflectors, and element CCR form a sextuple pass optical cell) positioned at said 
of 12x when the CCR moves by x, which is at least three times that of previous uses of a single CCR”).
	As for claim 5, Wei discloses a Michelson interferometer (see Wei abstract, for example).
	As for claim 9, Wei discloses a light detector for receiving said combined beam and generating a signal indicative of an interference pattern encoded in said combined beam (inherent – Figure 1 shows a detector, and as the device of Figure 6 is an enhanced version of the device of Figure 1, the detector in Figure 6 would be located to the right of the beam splitter to detect the combined light, and such a detector would be needed so the interferometer of Wei can function as a Fourier transform spectrometer as per the introduction in section 1 and the summary in section 6).
	As for claim 11, Wei discloses an FTIR spectrometer system, comprising the interferometer system according to claim 9 (as indicated above regarding claim 9, the introduction in section 1 and the summary in section 6 discloses Fourier transform spectroscopy).
	As for claim 13, Wei discloses a method of analyzing a light beam, comprising passing the light beam through the interferometer system of claim 9, and analyzing an output of said detector (as discussed above, light in Figure 6 would pass through the interferometer and be detected by the detector that would be placed to the right of the beam splitter; as Wei discloses that the design can be used in Fourier transform spectroscopy, this indicates that the detected interference light would be analyzed by a processor to determine information about the light passing through the interferometer, or a sample placed outside the interferometer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al ("Designs of multipass optical configurations based on the use of a cube corner retroreflector in the interferometer") in view of Nwaboh et al (“Optical Path Length Calibration: A Standard Approach for Use in Absorption Cell-Based IR-Spectrometric Gas Analysis”).
As for claim 2, Wei discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the multipass optical cell is selected from the group consisting of a Herriott cell and a White cell.
Nwaboh discloses the use of White and Herriott type cells (see page 1, Col. 2) as examples of multipass cells that can be used in Fourier transform infrared spectroscopy (see page 1, Col. 1).
.	
Claims 4 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al ("Designs of multipass optical configurations based on the use of a cube corner retroreflector in the interferometer").
	As for claim 4, Wei discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the first optical arm is configured to scan an optical path difference between said predetermined optical path length and an optical path length of said first optical arm.
	However, the examiner notes that it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  As a result, it would have been obvious o one having ordinary skill in the art before the effective filing date of the claimed invention to, instead of having the fixed mirror be fixed, use it in the device of Wei to scan an optical path difference between the predetermined optical path length in the second arm and an original optical path length of said first optical arm, the motivation being to provide greater control over the path length differences between the arms of the interferometer by having both arms be adjustable rather than only the second optical arm.  Additionally, such adjustability would be simpler to maintain as only a single mirror would need to be adjusted, rather than the adjustments in the second arm where the CCR would be scanned and would need 
	As for claims 25-26, Wei discloses the claimed invention as set forth above regarding claim 13, but fails to disclose that the wavelength of the light beam is either infrared (claim 25) or visible (claim 26), as Wei is silent with regards to any specific wavelength of light being used.
	However, the examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the wavelength of the light beam in Wei to be either infrared or visible light as claimed, the motivation being to allow for proper selection of the wavelength of light depending on any sample that might be analyzed when using the Wei interferometer to perform Fourier transform spectroscopy (as suggested by section 6 of Wei on page 1681) so that appropriate measurement results of that particular sample can be obtained.
Allowable Subject Matter
Claims 15, 17, 19-21, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-30 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 13, further comprising reconfiguring said multipass optical cell to effect a different predetermined optical path length within said 
If applicant wishes to incorporate the subject matter of claim 15 into claim 13, or otherwise amend the subject matter of claim 15 so as to have a fully independent, allowable method claim, the examiner recommends amending the claim so that the full text of "the system of claim 9" (which is how claim 13 is currently written) is positively recited as part of the claim.
As to claim 27, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer system, the system comprising, among other essential features, first and second optical arms, wherein said second optical arm is configurable to assume a state selected from a set of states, each state corresponding to a different path length within said second arm; and wherein said first optical arm is configured to scan, for each state of said second optical arm, an optical path difference between an optical path length of said first arm and an optical path length corresponding to said state of said second optical arm, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, attention is drawn to US Pat. 10,041,781 to Tucker, which discloses a multi-pass optical system to improve the resolution of interferometers featuring a multi-pass 105, 115a, and 115b as seen in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        May 4, 2021